EXHIBIT 99 REVISED Selected Consolidated Financial Data (in $1,000s, except per share data) As of and for the Year Ended December 31 2008(1) 2007(2) 2006(3) 2005(4) 2004(5) For the year: Interest income $ 304,315 $ 330,439 $ 279,353 $ 224,439 $ 179,089 Interest expense 140,466 147,162 105,586 67,579 47,496 Net interest income 163,849 183,277 173,767 156,860 131,593 Provision for loan losses 82,492 25,340 12,156 10,960 12,708 Noninterest income 26,432 24,381 21,532 21,048 19,252 Noninterest expense 190,388 176,160 137,804 117,289 97,787 Net income (loss) (52,451 ) 3,334 29,876 30,427 25,651 Net income (loss) attributable to Capitol Bancorp Limited (28,607 ) 21,937 42,391 35,925 26,716 Net income (loss) per share attributable to Capitol Bancorp Limited: Basic (1.67 ) 1.29 2.69 2.42 1.88 Diluted (1.67 ) 1.27 2.57 2.34 1.79 Cash dividends paid per share 0.50 1.00 0.95 0.72 0.65 At end of year: Total assets $ 5,654,836 $ 4,901,763 $ 4,065,816 $ 3,475,721 $ 3,091,418 Total earning assets 5,282,010 4,527,006 3,743,041 3,204,646 2,885,545 Portfolio loans 4,735,229 4,314,701 3,488,678 2,991,189 2,692,904 Deposits 4,497,612 3,844,745 3,258,485 2,785,259 2,510,072 Notes payable and short-term borrowings 446,925 320,384 191,154 175,729 172,534 Subordinated debentures 167,293 156,130 101,035 100,940 100,845 Noncontrolling interests in consolidated subsidiaries 159,220 156,198 126,512 83,838 39,520 Capitol Bancorp Limited stockholders' equity 353,848 389,145 361,879 301,866 252,159 Quarterly Results of Operations (unaudited) Total for the Year Fourth Quarter Third Quarter Second Quarter First Quarter Year ended December 31, 2008:(1) Interest income $ 304,315 $ 73,179 $ 75,496 $ 76,137 $ 79,503 Interest expense 140,466 34,496 34,457 33,945 37,568 Net interest income 163,849 38,683 41,039 42,192 41,935 Provision for loan losses 82,492 10,705 53,810 9,019 8,958 Net income (loss) (52,451 ) (4,866 ) (38,880 ) (5,437 ) (3,268 ) Net income (loss) attributable to Capitol Bancorp Limited (28,607 ) 1,074 (32,495 ) 623 2,191 Net income (loss) per share attributable to Capitol Bancorp Limited:(6) Basic (1.67 ) 0.06 (1.90 ) 0.04 0.13 Diluted (1.67 ) 0.06 (1.90 ) 0.04 0.13 Cash dividends paid per share 0.50 0.05 0.05 0.15 0.25 Year ended December 31, 2007:(2) Interest income $ 330,439 $ 86,310 $ 85,036 $ 81,254 $ 77,839 Interest expense 147,162 39,924 38,368 35,712 33,158 Net interest income 183,277 46,386 46,668 45,542 44,681 Provision for loan losses 25,340 9,528 7,890 3,990 3,932 Net income (loss) 3,334 (3,077 ) 829 2,835 2,747 Net income attributable to Capitol Bancorp Limited 21,937 3,394 5,974 6,298 6,271 Net income per share attributable to Capitol Bancorp Limited:(6) Basic 1.29 0.20 0.35 0.37 0.38 Diluted 1.27 0.20 0.35 0.37 0.36 Cash dividends paid per share 1.00 0.25 0.25 0.25 0.25 (1) Includes Adams Dairy Bank, effective January 2008 (located in Blue Springs, Missouri), Mountain View Bank of Commerce, effective February 2008 (located in Westminster, Colorado), Colonia Bank, effective April 2008 (located in Phoenix, Arizona) and Pisgah Community Bank, effective May 2008 (located in Asheville, North Carolina). (2) Includes Bank of Tacoma, effective January 2007 (located in Tacoma, Washington), Sunrise Community Bank, effective February 2007 (located in Palm Desert, California), Larimer Bank of Commerce, effective May 2007 (located in Fort Collins, Colorado), Issaquah Community Bank (located in Issaquah, Washington) and USNY Bank (located in Geneva, New York), both effective July 2007, High Desert Bank, effective September 2007 (located in Bend, Oregon), Loveland Bank of Commerce, effective October 2007 (located in Loveland, Colorado), Bank of Feather River, effective November 2007 (located in Yuba City, California) and Community Bank of Lincoln (located in Lincoln, Nebraska), Bank of Fort Bend (located in Sugar Land, Texas) and Bank of Las Colinas (located in Irving, Texas), each effective December 2007. (3) Includes Community Bank of Rowan, effective February 2006 (located in Salisbury, North Carolina), Asian Bank of Arizona, effective April 2006 (located in Phoenix, Arizona), Evansville Commerce Bank, effective May 2006 (located in Evansville, Indiana), Bank of Valdosta (located in Valdosta, Georgia), Sunrise Bank of Atlanta (located in Atlanta, Georgia) and Bank of Everett (located in Everett, Washington), all effective June 2006, Bank of Maumee (located in Maumee, Ohio) and 1st Commerce Bank (located in North Las Vegas, Nevada), both effective October 2006, and Ohio Commerce Bank (located in Beachwood, Ohio), effective November 2006. (4) Includes Bank of Michigan, effective January 2005 (located in Farmington Hills, Michigan), Peoples State Bank, acquired April 7, 2005 (located in Jeffersonville, Georgia), Bank of Bellevue (located in Bellevue, Washington) and Fort Collins Commerce Bank (located in Fort Collins, Colorado), both effective June 2005, Bank of Auburn Hills, effective July 2005 (located in Auburn Hills, Michigan), Bank of San Francisco, effective August 2005 (located in San Francisco, California), Bank of Belleville (located in Belleville, Illinois) and Summit Bank of Kansas City (located in Lee's Summit, Missouri), both effective November 2005, and Bank of Santa Barbara, effective December 2005 (located in Santa Barbara, California). (5) Includes First Carolina State Bank (located in Rocky Mount, North Carolina), acquired April 1, 2004 and Point Loma Community Bank (located in San Diego, California), effective August 2004. (6) Each period's computation of net income per share is performed independently and, accordingly, net income per share for the year (basic and diluted) may not equal the sum of the amounts shown for the quarterly periods. 1 REVISED Management's Discussion and Analysis of Capitol's Business, Financial Condition and Results of Operations This discussion has been updated to consider the effects of retrospective adjustments resulting from implementation of a new accounting pronouncement, Statement of Financial Accounting Standards No. 160, “Noncontrolling Interests in Consolidated Financial Statements – An Amendment of ARB 51”.Implementation of Statement No. 160 resulted in the reclassification of minority interests in consolidated subsidiaries to a new noncontrolling interests component of total equity.The new standard also revises the presentation of certain line items in the consolidated statement of operations.The accompanying consolidated financial statements have been adjusted to reflect implementation of the new accounting standard and merger of nine wholly-owned bank subsidiaries as if it had occurred at the beginning of the periods presented. Summary and Overview This section of the Annual Report is intended to discuss, from management's perspective, matters of importance regarding Capitol's operations, financial position and other things which have a significant effect on Capitol, its business and its banks.This narrative includes some comments about future events and other forward-looking statements and readers are advised to carefully read the cautionary statement about forward-looking statements which is on page F-6 of the Annual Report. Capitol is unique in the bankingindustry.Capitol operates community banks in a wide variety of markets during an era of industry consolidation.Capitol operates in one business segment, community banking.Capitol's banks are staffed with banking professionals, serving customers who desire professional banking services delivered personally. No other bank holding company in the U.S. is believed to hold as many bank 'charters' (i.e., individually capitalized, licensed and managed, community banks) as distinct operating subsidiaries.Capitol had 64 banks operating in 17 states as of December 31, 2008. In recent years, Capitol has expanded significantly through the addition of de novo banks.In 2007, 11 new banks were added and, in 2006, 9 new banks were formed.Capitol previously announced plans to expand to 100 banks.Four de novo banks were formed in the first half of 2008.Plans for formation of additional de novo banks were terminated mid-year 2008, eliminating the need for start-up capital. Capitol's community bank model, in a stable economic environment, is intended to maintain a scalable, low overhead structure which is focused on delivering return-on-equity results, while empowering its individual banks with operating autonomy in all areas which impact the customer relationship.Capitol's centralized 'back-office' functions, which support the banks, are capable of expanding coverage in concert with growth in both the number and size of affiliate banks. 2 2008 was a challenging year due to significantly elevated levels of loan losses caused by economic stress on borrowers and depressed real estate collateral values primarily at Capitol's Michigan banks, resulting in a net loss attributable to Capitol of $28.6 million ($1.67 per share) compared to net income attributable to Capitol of $21.9 million ($1.27 per diluted share) in 2007. Capitol's Approach to Community Banking Each bank begins as a single-location office, led by a bank president and a team of banking professionals with significant local experience, overseen by an independent board of directors composed of business leaders drawn from that local community.Each bank has complete on-site authority to make all decisions which directly affect the customer, such as credit approval and the pricing and structure of both loans and deposits.The philosophy of banking as a profession is key to Capitol's model where its banks' customers seek a relationship with banking professionals to meet their needs as opposed to transaction-oriented financial institutions pushing financial products at customers and emphasizing market share. With Capitol's focused banking model, bank development on a national scale has been a natural extension of this business philosophy.As mentioned previously, new bank development plans were terminated in mid-2008, after significant additions of de novo banks in 2007 (eleven) and 2006 (nine); four de novo banks were added in the first half of 2008.Capitol's bank development approach has been based on just a few key ingredients necessary to operate a successful bank: · A bank president with a significant background in the future bank's business community, capable of attracting customer relationships and other banking professionals · An office address from which to operate, optimally located in that business community · A strong group of board members, drawn from the local business community, to oversee the bank's activities and assist in business development · In a start-up bank, the availability of capital from community investors seeking to invest up to 49% in the future bank's equity Notably, 'market size' is not a big factor in Capitol's approach to bank-development.Rather, the key is people.Capitol has recognized from its beginning that its banking focus always has been, and always will be, a people business.Capitol's banks are small in market stature, emphasizing personalized banking relationships. "Incubation" of Young Community Banks Young banks, just like most start-up businesses, are not profitable from the outset.Each bank is started with sufficient capital to absorb early period losses and to support balance-sheet growth.During these early periods of operation, Capitol's management works closely with the de novo bank's president in providing guidance and assistance to help achieve the 3 bank's goals and objectives as it navigates toward future profitability.When a de novo bank achieves certain developmental milestones (age, cumulative profitability, return on equity or other measures), Capitol may offer the bank's community investors (which invested up to 49% of the bank's start-up capital) an opportunity to exchange their bank investment for shares of Capitol's common stock.The exchange offer (which is not a contractual obligation of Capitol) is generally subject to approval by the bank's shareholders.When an exchange offer is made, the bank is often 'turning the corner' on cumulative profitability and the share-exchange enables the bank's shareholders to achieve both a return on their original investment in the bank and liquidity in the form of marketable shares of Capitol's common stock, if the shareholders elect to enter into the share-exchange transaction. Monitoring and Managing Capitol's Investments in Community Banks Capitol monitors and manages its investments in community banks working through regional presidents, supported by Capitol's bank financial analysis group.Capitol's regional presidents and bank financial analysis group assist the banks in the development of detailed budgets, implement asset/liability management strategies, monitor progress on the banks' business plans and review monthly operating results for each bank.In addition to monitoring operating results, Capitol assists the banks in managing capital, including funding supplemental capital when needed to support bank growth. Capitol's unique relationship with its banks is multidimensional, as an investor, mentor and service provider.As investor, Capitol closely monitors the financial performance of its bank subsidiaries.Capitol's mentoring role of providing assistance and guidance when and where necessary to help enhance bank performance is most important for its youngest affiliates where guidance is needed during their early formative stages.Capitol provides efficient back-office support services which can be performed centrally for all of its banks and which do not involve a direct interface with the bank customer, such as: · Accounting · Capital management · Credit administration · Data processing · Human resources administration · Internal audit · Legal support · Risk management Some of these functions are performed nationally from a single location, while others are performed regionally, where it is more efficient to have personnel located geographically based on their respective responsibilities in relation to the physical location of the banks. 4 Total assets and revenues of each bank within Capitol's regions are summarized below as of and for the years ended December 31, 2008 and 2007 (in $1,000s): Total Assets Total Revenues(6) 2008 2007 2008 2007 Arizona Region: Arrowhead Community Bank $ 80,606 $ 89,060 $ 5,919 $ 8,161 Asian Bank of Arizona 38,127 25,017 1,990 1,760 Bank of Tucson 189,869 187,468 13,383 16,000 Camelback Community Bank 93,754 84,671 6,001 6,780 Central Arizona Bank(1) 79,775 77,306 4,641 5,544 Colonia Bank(2) 12,522 149 Mesa Bank 248,262 217,861 13,953 19,685 Southern Arizona Community Bank 88,146 85,158 5,907 6,872 Sunrise Bank of Albuquerque 81,977 71,726 5,203 6,168 Sunrise Bank of Arizona 119,395 116,245 8,069 9,336 Yuma Community Bank 73,028 78,489 5,273 6,078 Arizona Region Total 1,105,461 1,033,001 70,488 86,384 California Region: Bank of Escondido 96,803 89,557 5,036 5,914 Bank of Feather River(3) 29,218 17,283 1,350 171 Bank of San Francisco 74,670 68,902 3,748 3,250 Bank of Santa Barbara 72,076 58,738 4,056 4,282 Napa Community Bank 149,093 131,457 8,732 9,483 Point Loma Community Bank 61,514 56,428 3,804 4,161 Sunrise Bank of San Diego 86,322 81,905 5,415 7,092 Sunrise Community Bank(3) 36,139 21,113 1,620 1,099 California Region Total 605,835 525,383 33,761 35,452 Colorado Region: Fort Collins Commerce Bank 80,247 61,083 4,628 4,696 Larimer Bank of Commerce(3) 88,725 51,906 4,567 2,199 Loveland Bank of Commerce(3) 32,034 15,941 1,434 234 Mountain View Bank of Commerce(2) 37,740 1,192 Colorado Region Total 238,746 128,930 11,821 7,129 Great Lakes Region: Bank of Auburn Hills 43,856 44,767 2,766 3,298 Bank of Maumee 56,812 35,576 2,829 1,552 Bank of Michigan 78,716 69,909 4,902 4,945 Capitol National Bank 245,354 228,556 14,649 17,794 Elkhart Community Bank 99,917 89,064 5,684 6,876 Evansville Commerce Bank 63,228 50,819 4,014 2,789 Goshen Community Bank 87,419 93,173 5,140 6,128 Michigan Commerce Bank(4)(5) 1,275,125 1,290,681 79,937 97,238 Ohio Commerce Bank 60,678 35,690 2,672 1,533 Paragon Bank & Trust 107,491 103,711 7,024 7,034 Great Lakes Region Total(5) 2,118,596 2,041,946 129,617 149,187 Midwest Region: Adams Dairy Bank(2) 33,867 1,621 Bank of Belleville 73,901 50,485 3,640 2,389 Community Bank of Lincoln(3) 53,222 12,960 2,117 65 Summit Bank of Kansas City 53,429 50,142 3,074 3,452 Midwest Region Total 214,419 113,587 10,452 5,906 Nevada Region: 1st Commerce Bank 52,622 32,091 2,353 1,762 Bank of Las Vegas 73,692 72,768 4,853 5,966 Black Mountain Community Bank 157,545 147,433 10,739 12,282 Desert Community Bank 100,312 101,840 7,240 8,216 Red Rock Community Bank 126,993 120,750 7,709 9,319 Nevada Region Total 511,164 474,882 32,894 37,545 5 Summary of total assets and revenues – continued: Total Assets Total Revenues(6) 2008 2007 2008 2007 Northeast Region: USNY Bank(3) $ 49,620 $ 17,171 $ 1,845 $ 438 Northwest Region: Bank of Bellevue 55,841 45,122 2,909 3,152 Bank of Everett 44,756 28,946 2,144 1,907 Bank of Tacoma(3) 44,241 24,325 2,060 1,304 High Desert Bank(3) 41,904 11,501 1,497 221 Issaquah Community Bank(3) 36,942 13,696 1,296 330 Northwest Region Total 223,684 123,590 9,906 6,914 Southeast Region: Bank of Valdosta 58,995 43,842 3,156 2,574 Community Bank of Rowan 138,341 117,495 7,311 6,195 First Carolina State Bank 119,774 115,243 6,076 7,556 Peoples State Bank 29,233 26,159 1,705 2,226 Pisgah Community Bank(2) 36,897 691 Sunrise Bank of Atlanta 62,198 48,664 4,434 3,922 Southeast Region Total 445,438 351,403 23,373 22,473 Texas Region: Bank of Ford Bend(3) 26,424 9,551 922 27 Bank of Las Colinas(3) 31,354 11,383 1,288 37 Texas Region Total 57,778 20,934 2,210 64 Other, net(5)(7) 84,095 70,936 4,380 3,328 Consolidated Totals $ 5,654,836 $ 4,901,763 $ 330,747 $ 354,820 (1) Formerly Valley First Community Bank, which was renamed in 2008 upon adding a second location in Casa Grande, Arizona. (2) Became a Capitol affiliate in 2008 and is included for periods after addition to the Capitol banking network. (3) Became a Capitol affiliate in 2007 and is included for periods after addition to the Capitol banking network. (4) Effective March 31, 2009, Brighton Commerce Bank, Detroit Commerce Bank, Grand Haven Bank, Kent Commerce Bank, Macomb Community Bank, Muskegon Commerce Bank, Oakland Commerce Bank and Portage Commerce Bank merged with and into Ann Arbor Commerce Bank.Upon completion of the merger, the surviving bank was renamed Michigan Commerce Bank. (5) As adjusted for reclassification of net deferred costs of successful originations of portfolio loans and servicing asset balances from Capitol to Michigan Commerce Bank. (6) Total revenues is the sum of interest income and noninterest income. (7) Includes corporate and other nonbank entities. [The remainder of this page intentionally left blank] 6 Capitol's
